Title: To Benjamin Franklin from ――― Berthon, 1 July 1777
From: Berthon de Maisonneuve, ——
To: Franklin, Benjamin


No. 298 A. Bruxselle le 1 Juillet 1777.
Vous ette priez Monsieur, de vouloirre avoir la Bonte de fairre parvenire L’incluse a son adraisse. Vous obligerré celui a l’honneur d’ettre avec la plus hautes concideracion Monseiur votre tres humbles et tres obessant serviteur
Berthon

Si Mr Sayre n’etoit pas en france on vous suplie de renvoÿer cette Lettre Rue de la paille No 298. a Bruxselle.
 
Addressed: A Monsieur / Monsieur Frankelin / Docteur en Medecine / a Passÿ / Proche / Paris
